Citation Nr: 0417351	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  01-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945 and from June 1946 to April 1948. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 30 percent evaluation 
for post-traumatic stress disorder.  

In September 2002, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In a December 2002 decision, the Board granted a 50 percent 
evaluation for post-traumatic stress disorder and determined 
that an evaluation in excess of 50 percent was not warranted.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2003, the veteran and the Secretary of VA (parties) filed a 
joint motion to vacate the December 2002 Board decision and 
remand it, asserting that the Board had not provided adequate 
reasons and bases to explain why the veteran's symptoms did 
not meet the criteria for an evaluation in excess of 
50 percent for post-traumatic stress disorder.  The Court 
granted the joint motion that same month.  The case has been 
returned to the Board for further appellate review.

At the September 2002 hearing, the veteran was asked how the 
symptoms affected him on a day-to-day basis.  He stated he 
was unable to work.  The Board finds that such statement by 
the veteran has raised a claim for a total rating for 
compensation based upon individual unemployability.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

Section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  

In this case, while the veteran was provided with a VCAA 
letter in April 2001, the veteran was not provided with the 
evidence necessary to substantiate his claim for an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder and, in the same document, which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf in 
connection with this claim.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); see generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, the veteran 
has not been requested to provide any evidence in his 
possession that pertains to the claim.  Thus, the Board finds 
that the veteran must be provided with the above notice prior 
to the Board's consideration of his claim.  Included in the 
notice to the veteran should be a request for him to inform 
VA of any outstanding treatment records that pertain to his 
service-connected post-traumatic stress disorder.

At the September 2002 hearing before the undersigned, the 
veteran submitted additional evidence pertaining to his 
claim.  The veteran did not include a waiver for the Board to 
consider that evidence.  The Board notes that at the time of 
the hearing, there was a VA regulation in effect that did not 
require the veteran to waive the RO's consideration of that 
evidence prior to the Board's review of such evidence.  
However, that regulation has since been invalidated.  Because 
there is no waiver of the Board's consideration of this 
evidence, this is an additional basis why this claim needs to 
be remanded.

Accordingly, the case is hereby REMANDED to the AMC for the 
following action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an evaluation in excess of 50 percent for 
post-traumatic stress disorder and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claim and to inform VA of 
any outstanding treatment records, 
whether VA or private, that pertain to 
his service-connected post-traumatic 
stress disorder; such information should 
include where or by whom he is currently 
receiving treatment for PTSD.

2.  Readjudicate the claim for 
entitlement to an evaluation in excess of 
50 percent for post-traumatic stress 
disorder.  If it is determined that an 
examination is necessary to make a 
decision on the claim, an examination 
should be accomplished.  

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


